[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                         ________________________               JAN 29, 2007
                                                             THOMAS K. KAHN
                               No. 06-11889                       CLERK
                           Non-Argument Calendar
                         ________________________

                       Agency Docket No. A95-220-784

FERNANDO ANIBAL SANTOS,

                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                        Petition for Review of a Decision
                      of the Board of Immigration Appeals
                         _________________________

                              (January 29, 2007)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Fernando Anibal Santos, a Uruguayan citizen, petitions for review of the

Board of Immigration Appeals’ (“BIA’s”) orders dismissing his appeal from the
Immigration Judge’s (“IJ’s”) order denying his application for asylum and

withholding of removal. On appeal, Santos argues that he presented evidence

sufficient to support his claim that he suffered from past persecution and that he

testified credibly at his hearing.

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA's definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A

“refugee” is

      any person who is outside any country of such person's nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.


INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001).

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

                                           2
(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F .R. § 208.13(a), (b); Najjar, 257 F.3d at 1287. “Demonstrating

such a connection requires the alien to present specific, detailed facts showing a

good reason to fear that he or she will be singled out for persecution on account

of” a statutory factor. Najjar, 257 F.3d at 1287 (quotations omitted) (emphasis in

original). An asylum applicant may not show merely that he has a protected

factor, but must show that he was persecuted because of that factor. INS v.

Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816, 117 L. Ed. 2d 38 (1992). We

have held that “persecution,” as used to illustrate that an alien has suffered “past

persecution,” is an “extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (quotations and alterations omitted).

      We review credibility determinations under the substantial evidence test,

and “this court may not substitute its judgment for that of the [IJ] with respect to

credibility findings.” D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th

Cir. 2004). In order to review a credibility determination, it must first be

established that the IJ made an adverse credibility finding. See Yang v. U.S.

Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “IJ's must make clean

                                          3
determinations of credibility.” Id. (quotation omitted). Furthermore,

      the IJ must offer specific, cogent reasons for an adverse credibility
      finding. Once an adverse credibility finding is made, the burden is on
      the applicant alien to show that the IJ's credibility decision was not
      supported by specific, cogent reasons or was not based on substantial
      evidence. A credibility determination, like any fact finding, may not
      be overturned unless the record compels it.

Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(citations and quotations omitted).

      If credible, an alien's testimony may be sufficient, without corroboration, to

sustain his burden of proof in establishing his eligibility for relief from removal.

Forgue, 401 F.3d at 1287. “Conversely, an adverse credibility determination alone

may be sufficient to support the denial of an asylum application.” Id. However,

“an adverse credibility determination does not alleviate the IJ's duty to consider

other evidence produced by an asylum applicant.” If an applicant produces

evidence beyond his own testimony, “it is not sufficient for the IJ to rely solely on

an adverse credibility determination in those instances.” Id.

      In this case, the IJ cleanly made an adverse credibility finding which was

supported by substantial evidence. Because Santos presented no documentary or

other evidence of when the events occurred, his internal inconsistencies about

timing and his lack of recall of the details of the incidents supported the adverse



                                          4
credibility finding. For instance, Santos claimed that he was raped when he was

attending night school and after the incident he went to the police station where

his uncle worked. However, at the time that Santos was enrolled in night school,

his uncle had been dead for two years. Additionally, he could not recall details

about his incidents of persecution or provide any documents from any source to

corroborate them. Therefore, there is substantial evidence supporting the IJ's

finding that Santos failed to show that he suffered past persecution or had a

well-founded fear of future persecution. Accordingly, Santos failed to establish

that he was entitled to asylum. See Najjar, 257 F.3d at 1287. Likewise, Santos also

failed to meet the more difficult standard used for withholding of removal. See id.

at 1292-93.

PETITION FOR REVIEW DENIED.




                                         5